IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JAMES TY FLANDERS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-3783

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Glenn M. Swiatek, Shalimar, for Appellant.

Pamela Jo Bondi, Attorney General, David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.